ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                              In re A.P., 2013 IL App (3d) 120672




Appellate Court            In re A.P., a Minor (The People of the State of Illinois, Petitioner-
Caption                    Appellee, v. King P., Respondent-Appellant).



District & No.             Third District
                           Docket No. 3-12-0672


Filed                      April 2, 2013


Held                       On appeal from a combined adjudication and dispositional hearing
(Note: This syllabus       finding that respondent’s minor son was abused and neglected, the
constitutes no part of     additional finding that respondent was unfit to care for the minor was
the opinion of the court   affirmed, notwithstanding the fact that the findings of abuse and neglect
but has been prepared      were based on allegations against the minor’s mother and her boyfriend,
by the Reporter of         since there was evidence that respondent did not participate with the
Decisions for the          Department of Children and Family Services, he did not complete a social
convenience of the         history or integrated assessment, he was awaiting trial for kidnapping the
reader.)
                           minor and another child, and he had a history of criminal convictions,
                           including violent crimes.


Decision Under             Appeal from the Circuit Court of Peoria County, No. 12-JA-51; the Hon.
Review                     Mark E. Gilles, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Timothy D. McCarthy, of Peoria, for appellant.
Appeal
                           Jerry Brady, State’s Attorney, of Peoria (Terry A. Mertel and Richard T.
                           Leonard, both of State’s Attorneys Appellate Prosecutor’s Office, of
                           counsel), for the People.

                           Louise Natonek, of Peoria, guardian ad litem.


Panel                      JUSTICE LYTTON delivered the judgment of the court, with opinion.
                           Justices Holdridge and O’Brien concurred in the judgment and opinion.




                                              OPINION

¶1          Following a combined adjudication and dispositional hearing, the trial court found
        respondent’s minor son, A.P., abused and neglected and found respondent, King P., to be
        unfit to care for A.P. On appeal, respondent argues that the trial court’s finding that he was
        unfit was against the manifest weight of the evidence. We affirm.

¶2                                              FACTS
¶3          On March 17, 2012, the State filed a two-count juvenile petition. Count I alleged that
        A.P. was abused in that on or about March 6, 2012, when A.P. was four days old, A.P.’s
        mother’s paramour, Samuel Milan, punched A.P. in the head and threw him on a bed. Count
        II alleged that A.P. was neglected due to an injurious environment, in part, because: (1)
        Milan punched A.P. in the head and threw him on a bed on March 6, 2012; (2) on the same
        date, A.P.’s mother and Milan were involved in a domestic violence incident during which
        Milan hit A.P.’s mother in the head and back and A.P.’s mother stabbed Milan with a knife
        in his shoulder and cut him on his arm; and (3) A.P.’s mother has mental health problems,
        including bipolar disorder. The petition contained no allegations against respondent because
        the State had not yet determined he was A.P.’s legal father.
¶4          On April 26, 2012, the court held a combined adjudication and dispositional hearing with
        respect to A.P.’s mother. At that hearing, the State presented a factual basis for the petition.
        The State explained that employees of the Peoria police department and the Department of
        Children and Family Services (DCFS) would testify that on March 6, 2012, A.P.’s mother
        and Milan were involved in a domestic violence incident. During that incident, Milan
        punched and hit A.P.’s mother in the head and back and punched A.P. in the head and threw
        him on a bed. A.P.’s mother then grabbed a knife and stabbed Milan in the shoulder and cut
        his arm. The State would also present testimony from employees of DCFS, as well as

                                                  -2-
       medical records, showing that A.P.’s mother has suffered from mental health problems,
       including bipolar disorder.
¶5         After considering the allegations of the petition and the factual basis presented by the
       State, the court found that A.P. was an abused minor, pursuant to count I of the juvenile
       petition, and a neglected minor in that his environment was injurious to his welfare, as set
       forth in count II of the juvenile petition. Thereafter, the court found A.P.’s mother
       dispositionally unfit.
¶6         On May 24, 2012, respondent was found to be A.P.’s legal father based on DNA testing.
       On June 14, 2012, respondent filed an answer to the juvenile petition, stipulating to the
       allegations in the petition but denying that “he contributed to the abuse or neglect.”
¶7         On August 2, 2012, the State presented the court with a memo outlining respondent’s
       criminal history, as well as police reports from Peoria and Minneapolis regarding the
       kidnapping of A.P. According to the police reports, A.P. and his half-sister, M.M., were in
       the custody of FamilyCore, a social service agency in Peoria. On May 10, 2012, prior to a
       scheduled visit, A.P.’s mother took A.P. and M.M. from a FamilyCore employee, placed
       them in a vehicle, and then got into the vehicle herself. The driver of the vehicle drove off,
       and an Amber alert was issued.
¶8         The FamilyCore employee told police that she had seen respondent before and believed
       that he was in the passenger seat of the vehicle that fled with A.P., M.M. and their mother
       inside. Approximately 10 hours after the abduction, officers of the Minneapolis police
       department found A.P.’s mother and M.M. in a garage in Minneapolis. A.P.’s mother told
       police that respondent forced her to abduct M.M. and A.P. and then assaulted her and left
       with A.P. The officers took M.M. to a shelter and learned that A.P. was at the same shelter
       with respondent’s mother. The children were taken to a hospital and treated for pneumonia
       and respiratory syncytial virus (RSV). The next day, respondent turned himself in to the
       Minneapolis police department.
¶9         Respondent’s criminal history showed that respondent, who was 25 years old, had been
       convicted of the following crimes: using a false name in 2005; obstructing legal process,
       arrest or firefighting in 2006; assault in 2006; terroristic threats (a felony) and a probation
       violation in 2007; felony assault and a probation violation in 2010; and misdemeanor assault
       in 2010.
¶ 10       On August 3, 2012, a combined adjudication and dispositional hearing was held for
       respondent. The court took judicial notice of a proffer that was made at A.P.’s mother’s
       combined adjudication and dispositional hearing on April 26, 2012, which established that
       A.P. was abused and neglected based on the allegations in the juvenile petition. Respondent
       did not object. The court reaffirmed its finding that A.P. was abused and neglected. The court
       then proceeded to the dispositional phase of the hearing.
¶ 11       The State argued that respondent should be found unfit because he refused to cooperate
       with DCFS, participated in the abduction of M.M. and A.P., and has an extensive criminal
       history. Respondent asked the court to reserve a dispositional finding until the criminal
       kidnapping case against him had been resolved. Respondent’s counsel explained that
       respondent had not cooperated with DCFS based on his advice as well as the advice of

                                                -3-
       respondent’s criminal attorney. Respondent also argued that there was no credible evidence
       that he was involved in A.P.’s kidnapping. The guardian ad litem stated that respondent “is
       clearly unfit.”
¶ 12       The court found respondent unfit based on his refusal to cooperate with DCFS, his
       alleged participation in the kidnapping of two children, including A.P., and his criminal
       history, which includes convictions for violent crimes. The court ordered respondent to
       cooperate with DCFS, complete counseling, complete a domestic violence class, obtain and
       maintain stable housing, attend scheduled visitation with A.P. and obtain and maintain a
       legal means of financial support. The court found that it was in the best interest of A.P. to
       be made a ward of the court with guardianship granted to DCFS.

¶ 13                                         ANALYSIS
¶ 14        Respondent argues that the trial court’s finding that he was unfit was against the manifest
       weight of the evidence because the juvenile petition did not allege that he contributed to the
       abuse or neglect of A.P.
¶ 15        Under section 2-21(2) of the Juvenile Court Act of 1987, after a minor is adjudicated
       abused, neglected, or dependent, the trial court shall hold a dispositional hearing. 705 ILCS
       405/2-21(2) (West 2010). At the dispositional hearing, the trial court determines whether the
       parents of a minor are “unfit or are unable, for some reason other than financial
       circumstances alone, to care for, protect, train or discipline the minor or are unwilling to do
       so, and that the health, safety, and best interest of the minor will be jeopardized if the minor
       remains in the custody of his or her parents.” 705 ILCS 405/2-27(1) (West 2010). The State
       must prove parental unfitness for dispositional purposes by a preponderance of the evidence.
       In re April C., 326 Ill. App. 3d 245, 257 (2001).
¶ 16        A parent may be found unfit even if the juvenile petition contains no allegations against
       him. See In re M.B., 332 Ill. App. 3d 996 (2002); In re K.S., 203 Ill. App. 3d 586 (1990).
       When the court has found one parent to be the cause of the abuse or neglect of children, the
       court may place the children with DCFS if it finds that the second parent, living apart from
       the first parent, is also “unfit or *** unable *** to care for, protect, train or discipline the
       children or is unwilling to do so.” K.S., 203 Ill. App. 3d at 598-99 (quoting Ill. Rev. Stat.
       1989, ch. 37, ¶ 802-27(1) (now 705 ILCS 405/2-27(1) (West 2010))). A juvenile petition
       places both parents on notice that their fitness will be at issue at a dispositional hearing.
       M.B., 332 Ill. App. 3d at 1007. Thus, a parent suffers no prejudice when a juvenile petition
       contains no allegations against him. Id.
¶ 17        On review, a trial court’s dispositional fitness determination will be reversed only if the
       trial court’s finding is against the manifest weight of the evidence. In re J.C., 396 Ill. App.
       3d 1050, 1056 (2009). A reviewing court will not overturn a trial court’s findings merely
       because the reviewing court would have reached a different result. In re T.B., 215 Ill. App.
       3d 1059, 1062 (1991). A finding is against the manifest weight of the evidence where a
       review of the record clearly demonstrates that the trial court should have reached the opposite
       result. Id.
¶ 18        Here, the trial court’s findings that A.P. was abused and neglected were based upon

                                                 -4-
       allegations against A.P.’s mother and her boyfriend, Milan. Respondent was not mentioned
       in the juvenile petition. Nevertheless, the petition put respondent on notice that his fitness
       would be at issue at the combined adjudication and dispositional hearing. See M.B., 332 Ill.
       App. 3d at 1007.
¶ 19       The evidence presented at respondent’s hearing established that respondent had not
       participated with DCFS and had refused to complete a social history or integrated
       assessment. Respondent had also been charged with kidnapping A.P. and another child and
       was awaiting trial for that crime. In addition, respondent had a long history of criminal
       convictions, including several violent crimes. Based on the evidence presented in this case,
       the trial court’s finding that respondent was dispositionally unfit was supported by the record
       and was not against the manifest weight of the evidence.

¶ 20                                    CONCLUSION
¶ 21      For the foregoing reasons, the judgment of the trial court of Peoria County is affirmed.

¶ 22      Affirmed.




                                                 -5-